DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination, Applicant Amendment and Arguments filed on 15 March, 2022.
Claims 1-20 are pending in this application.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March, 2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 10, 13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bahramshahry et al. (US Pub. 2020/0026580 A1) in view of Tamhane et al. (US Pub. 2013/0067267 A1) and further in view of Chen et al. (US Pub. 2015/0154056 A1).
Bahramshahry and Tamhane were cited in the previous Office Action.

As per claim 1, Bahramshahry teaches the invention substantially as claimed including A system, comprising: 
at least one computing device; program instructions stored in memory and executable in the at least one computing device that, when executed by the at least one computing device, cause the at least one computing device to (Bahramshahry, Fig. 8, 800 (computing device), 802 processor, 804 memory; [0061] lines 1-6, Embodiments may be provided as a computer program product, or software, that may include a machine-readable medium having stored thereon instructions, which may be used to program a computer system (or other electronic devices) to perform a process according to the disclosed embodiments): 
determine in a deployment of virtual machine workloads in a hosted computing environment that there is an excess capacity of at least one reserved cloud of a plurality of reserved clouds from a cloud pool assigned to the deployment (Bahramshahry, Fig. 1A, 150 host organization, 111 host computing environment; Fig. 1C, 199 third party compute clouds (as host/cloud pool); Fig. 4, 435 cloud A, 440 cloud B; Fig. 9, 905, identifying…one or more computing resources available to execute workload tasks, 925 scheduling at least a portion of the plurality of workload tasks for execution...based on the information requested form the local cache; [0528] lines 1-3, the host organization subscribes (as reserving/reserved) to a pre-determined amount of compute resources from a third party cloud, such as 2000 reserve computes; [0005] lines 2-9, specified workloads are assigned to resources which are then responsible for completing the workloads. Such workloads may be, for example, virtual computation elements such as threads…available hardware resources such as processors, memory…expansion cards, and so forth; [0221] lines 17-18, the virtual machine 685 executes the workload tasks (as VM workloads); [0110] lines 6-15, the capacity round simply considers available capacity…calculates whether or not sufficient resources exist for one more instance allocation of the tasks for that given workload type during the present round. If resources are available to allocation…The scheduler 125 then iterates through as many rounds as required to either exhaust all available resources or exhaust all produced tasks (as excess capacity, because of the sufficient resources and exhaust all produced tasks); [0126] lines 7-10, additional tasks having a lower priority being planned for execution by a local computing pod or a local computing cloud of a host organization within which the scheduler 125 operates;);
identify a first ephemeral workload to assign to a first reserved cloud of the plurality of reserved clouds in the deployment of virtual machine workloads (Bahramshahry, [0203] lines 2-7, identify a lower priority job (as ephemeral workload) executing within a computing cloud that may be evicted from its allocated computing capacity space at a local or remote computing cloud on the basis that, for example, the work is of a lower priority than pending higher priority work and further on the basis that the work may be canceled [Examiner noted: the lower priority job/workload as ephemeral workload, since the lower priority job/workload will be canceled/and stopped if there is a higher priority workload, therefore, the stopped lower priority job/workload is ephemeral workload]); 
place the first ephemeral workload to the first reserved cloud in the deployment of virtual machine workloads (Bahramshahry, [0126] lines 1-7, The scheduler's 125 planning 127 operation then proceeds to specifically delineate which task will be performed by which compute cloud from the list of selected workload tasks…other priority 2 tasks being sent to different third-party compute clouds 199 (as placing lower priority workload (priority 2) (as ephemeral workload) to different compute clouds (which including the first reserved cloud); 
obtain a request to place a guaranteed workload in the deployment of virtual machines workloads (Bahramshahry, [0223] lines 3-7, cloud-based service receives inputs from the client device…and identify workload tasks to be performed on behalf of the user device; [0128] lines 4-9, the scheduler 125 may iterate through its process operations…so as to plan for execution the tasks for which capacity is available and during this time if high priority tasks (as guaranteed workload) arrive; also see [0600] lines 11-18, a high priority execution and a 4-hour time to completion, so that any code submission workloads are complete and ready for review in the same day meeting at where go/no-go decisions are made for the code submission. There may even be an SLT for Wednesdays from 12 pm to 3 pm to mark such workloads as critical so as to force completion of late submitted code submission workloads which are needed by the Wednesday afternoon 4 pm code review meeting (high priority workload task as guaranteed workload, since it force completion (guaranteed to be completed)); 
determine that there is no excess capacity in the first reserved cloud assigned to the deployment (Bahramshahry, [0528] lines 1-3, the host organization subscribes (as reserved) to a pre-determined amount of compute resources from a third party cloud, such as 2000 reserve computes; [0194] lines 1-3, The depicted cloud A 505 has room only for two tasks, and is presently executing two tasks, a priority 1 and a priority 3 task; [0195] lines 1-3, the scheduler recognizes that there is no remaining capacity (as no excess capacity) available via cloud A 505 to be allocated to any task); 
evacuate the at least one ephemeral workload from the first reserved host (Bahramshahry, [0197] lines 1-5, the scheduler via the finalize 530 processing operation will affirmatively move to evict the lower priority 3 task (as ephemeral workload) from group B 503 from executing at cloud A 505, thus causing an early termination 506 and non-completion of the lower priority 3 task from group B 503); and 
place the guaranteed workload on the first reserved host (Bahramshahry, [0128] lines 15-19, the scheduler 125 may additionally or alternatively evict previously planned tasks or even early terminate previously planned and now presently executing tasks so as to schedule high priority late arrival tasks for execution);
wherein the guaranteed workload is guaranteed execution in the hosted computing environment (Bahramshahry, [0600] lines 11-18, a high priority execution and a 4-hour time to completion, so that any code submission workloads are complete and ready for review in the same day meeting at where go/no-go decisions are made for the code submission. There may even be an SLT for Wednesdays from 12 pm to 3 pm to mark such workloads as critical so as to force completion of late submitted code submission workloads which are needed by the Wednesday afternoon 4 pm code review meeting (high priority workload task as guaranteed workload, since it guaranteed to be completed before 4pm for the code review meeting)).

Bahramshahry fails to specifically teach the reserved cloud is reserved host of a plurality of reserved hosts from a host pool, determining that there is no excess capacity in the host pool assigned to the deployment, identify a second reserved host of the plurality of reserved hosts based on a cluster of workloads running on the second reserved host within the host pool, the cluster of workloads comprising at least one ephemeral workload; and when evacuate the ephemeral workload and placing the guaranteed workload, they are on the second reserved host.

However, Tamhane teaches the reserved cloud is reserved host of a plurality of reserved hosts from a host pool (Tamhane, Fig. 4, 104-1-n cluster nodes 1-n (each cluster node as reserved host, cluster nodes as whole as host pool); [0015] line 6, Each of the nodes 104 hosts one or more applications; also see [0094] lines 15-16, resources reserved by lower priority applications on that node);
determining that there is no excess capacity in the host pool assigned to the deployment (Tamhane, [0021] lines 1-4, the applications running on it have to be placed on other nodes 104 and none of the other nodes 104 have enough resources for the nodes 104 to be placed on them, [0053] lines 1-2, no node 104 may have enough resources to directly place an application);
identify a second reserved host of the plurality of reserved hosts based on a cluster of workloads running on the second reserved host within the host pool, the cluster of workloads comprising at least one ephemeral workload (Tamhane, Fig. 5, 504 receiving real time information about resource utilization on one or more nodes in the cluster, 506 Based on the real time information, determining a node (as identify a second reserved host) to place the application; [0094] lines 1-8, where determining a node to place the application 106 is performed based one or more prioritizations. For example, embodiments may determine that an application to be placed has a higher priority than one or more applications already running on one or more nodes in the cluster. An application may be placed on a node by shutting down other applications of lower priority to make room for the application on the node [Examiner noted: identifying a node (as second reserved host) based on its one or more applications (as cluster of workloads) already running on the second reserved host/node, the one or more applications (as cluster of workloads) including lower priority applications (as at least one ephemeral workload)]; and
when evacuate the ephemeral workload and placing the guaranteed workload, they are on the second reserved host (Tamhane, Fig.  5, 508 Placing the application on the determined node; [0094] lines 1-8, where determining a node to place the application 106 is performed based one or more prioritizations…An application may be placed on a node by shutting down (as evacuate) other applications of lower priority to make room for the application on the node; [0100] lines 4-6, a node may not immediately have sufficient resources to place an application, but by stopping one or more applications, it may be possible to place the application).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bahramshahry with Tamhane because Tamhane’s teaching of identifying a node that is running lower priority applications and stopping the lower priority applications for placing the higher priority applications would have provided Bahramshahry’s system with the advantage and capability to allow the higher priority application to be executed first which improving the system performance and efficiency.

	Both Bahramshahry and Tamhane fail to specifically teach the first ephemeral workload and the at least one ephemeral workload are allowed execution in the hosted computing environment based at least in part on an availability within the hosted computing environment.

	However, Chen teaches the first ephemeral workload and the at least one ephemeral workload are allowed execution in the hosted computing environment based at least in part on an availability within the hosted computing environment (Chen, Fig. 8, 801 Prempt? Yes, live migration eligible, Yes, 803 resource available for move, Yes, schedule the lower priority workload to the new host and move it; [0039] lines 5-11, if space is found (as based at least in part on an availability) to move as job, resources need to be allocated at both its source host and its destination host while the operation takes place in order to ensure that no other workload is scheduled at the source site (which is to be used by the pending higher priority job) or the target site (which is to be used by the existing lower priority job being moved, or migrated); [0040] lines 5-6, the grid scheduler middleware is modified to handle a preempted workload in a different manner;  lines 11-12, if there is an available location to migrate the lower priority workload (as the at least one ephemeral workload (evacuated)) to, and the most suitable such place based on its original requirements; also see Fig. 7, Host 2 has two slots, Job 3 is high priority, Job 1 is evacuated and placed to host 2 with job 2 (as first ephemeral workload (low priority), so the first ephemeral workload and the at least one ephemeral workload are allowed execution based at least in part on an availability)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bahramshahry and Tamhane with Chen because Chen’s teaching of migrating the evacuated workload to the other host based on the resource availability would have provided Bahramshahry and Tamhane’s system with the advantage and capability to execute all the workloads at the same time based on the resource availability which improving the efficiency of the resource utilization and system performance.

As per claim 3, Bahramshahry, Tamhane and Chen teach the invention according to claim 1 above. Bahramshahry further teaches wherein the host pool comprises a plurality of virtual machines that are executed using a plurality of reserved computing units assigned to the deployment (Bahramshahry, Fig. 1C, 199 third party compute clouds (as host pool); [0096] lines 4-15, the compute cloud 105 and CI cloud 110 may be controlled by a third party cloud computing service such as Google or Amazon, etc. The compute resource discovery 115 component discovers and defines the available compute clouds 105 as well as their hardware and performance characteristics and other metrics such as licenses, pricing, software builds, operating system (e.g., mac, Windows, Linux, etc.), patch levels, permissibility to execute generic virtual machines (VMs), cost or budget to utilize a particular machine, permissibility of executing a single VM and OS license with one or many CPUs, and so forth; [0528] lines 1-3, the host organization subscribes (as reserve) to a pre-determined amount of compute resources from a third party cloud, such as 2000 reserve computes).

As per claim 6, Bahramshahry, Tamhane and Chen teach the invention according to claim 1 above. Bahramshahry further teaches wherein the program instructions determine that there is no excess capacity in the plurality of reserved clouds in the host pool by determining that the virtual machine workloads are fully utilizing the reserved clouds assigned to the deployment (Bahramshahry, Fig. 1C, 199 third party compute clouds (as host pool); Fig. 1D, 146 Allocation Vessel, 144 Excessive allocation; [0134] lines 1-4, each of many compute clouds or computing pods having a allocation vessel 146 representing a set amount of execution capacity for that particular compute cloud or computing pod; [0135] lines 1-4, Certain glasses or allocation vessels 146 may be full or nearly full (e.g., at or above their maximum SLT allocation 143) and therefore, no additional tasks are allocated; also see [0528] lines 1-3, the host organization subscribes (as reserved) to a pre-determined amount of compute resources from a third party cloud, such as 2000 reserve computes). In addition, Tamhane teaches the reserved cloud is reserved host in the host pool (Tamhane, Fig. 4, 104-1-n cluster nodes 1-n (each cluster node as reserved host, cluster nodes as whole as host pool); [0015] line 6, Each of the nodes 104 hosts one or more applications; also see [0094] lines 15-16, resources reserved by lower priority applications on that node).

As per claim 8, it is a non-transitory computer-readable medium claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Bahramshahry further teaches embodying program code executable in at least one computing device that, when executed by the at least one computing device, causes the at least one computing device (Bahramshahry, claim 17, Non-transitory computer readable storage media having instructions stored thereupon that, when executed by a system having at least a processor and a memory therein, the instructions cause the system to perform operations including).

As per claims 10 and 13, they are non-transitory computer-readable medium claim of claims 3 and 6 respectively above. Therefore, they are rejected for the same reason as claims 3 and 6 respectively above.

As per claims 15, 16 and 19, they are method claims of claims 1, 3 and 6 respectively above. Therefore, they are rejected for the same reason as claims 1, 3 and 6 respectively above.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bahramshahry, Tamhane and Chen, as applied to claims 1 and 8 respectively above, and further in view of Wilkinson et al. (US Pub. 2007/0239859 A1).
Wilkinson was cited in the previous Office Action.

As per claim 2, Bahramshahry, Tamhane and Chen teach the invention according to claim 1 above. Bahramshahry further teaches wherein the cluster comprises a collection of virtual machine workloads assigned to a particular cloud within the deployment (Bahramshahry, [0126] lines 1-7, The scheduler's 125 planning 127 operation then proceeds to specifically delineate which task will be performed by which compute cloud from the list of selected workload tasks. For instance, a first priority 1 workload task may be sent to a first third party cloud 199 with other priority 2 tasks being sent to different third-party compute clouds 199; also see Fig. 2B, cloud A, P1 from group A and B assigned to cloud A). In addition, Tamhane teaches cluster of workloads (Tamhane, Fig. 5, 504 receiving real time information about resource utilization on one or more nodes in the cluster, 506 Based on the real time information, determining a node (as identify a second reserved host) to place the application; [0094] lines 1-8, where determining a node to place the application 106 is performed based one or more prioritizations. For example, embodiments may determine that an application to be placed has a higher priority than one or more applications already running on one or more nodes (as cluster of workloads) in the cluster. An application may be placed on a node by shutting down other applications of lower priority to make room for the application on the node)

Bahramshahry, Tamhane and Chen fail to specifically teach virtual machine workloads assigned to a particular user or a particular customer.

However, Wilkinson teaches virtual machine workloads assigned to a particular user or a particular customer (Wilkinson, [0104] lines 4-5, user groups can be used to assign applications to multiple users at one time; [0107] lines 4-6, users can be assigned the group "Front-office Applications" to get the latest versions of "PowerPoint" and "Excel").

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bahramshahry, Tamhane and Chen with Wilkinson because Wilkinson’s teaching of assigning the applications to the users would have provided Bahramshahry, Tamhane and Chen’s system with the advantage and capability to allow the user to executing/updating the applications which improving the user experience and service level satisfaction.

As per claim 9, it is a non-transitory computer-readable medium claim of claim 2 above. Therefore, it is rejected for the same reason as claim 2 above.


Claims 4-5, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bahramshahry, Tamhane and Chen, as applied to claims 1, 8 and 15 respectively above, and further in view of Leckey et al. (US Pub. 2017/0187790 A1).
Leckey was cited in the previous Office Action.

As per claim 4, Bahramshahry, Tamhane and Chen teach the invention according to claim 1 above. Tamhane teaches evacuate the at least one ephemeral workload by at least:  identifying the cluster of workloads within the host pool running an ephemeral workload (Tamhane, Fig. 5, 504 receiving real time information about resource utilization on one or more nodes in the cluster, 506 Based on the real time information, determining a node to place the application; [0094] lines 1-8, where determining a node to place the application 106 is performed based one or more prioritizations. For example, embodiments may determine that an application to be placed has a higher priority than one or more applications already running on one or more nodes in the cluster. An application may be placed on a node by shutting down other applications of lower priority to make room for the application on the node).
calculating a cluster resource for identified clusters based upon a resource of a respective cluster after shutdown of the ephemeral workload within the respective cluster (Tamhane, [0088] lines 1-8, receiving real time information about resource utilization on one or more nodes in the cluster (act 504). For example, real time information may be received about the amount memory available, the amount of memory that can be freed up if applications on the node are shut down, the amount of network usage at the node, the amount of storage operations at the node, the amount of processor usage at the node, etc.; [0093] lines 1-5, determining a node to place the application is performed by determining an amount of resources needed by an application and determining at least one of an amount of resources available at the node or potentially available at the node; [0094] lines 15-16, resources reserved by lower priority applications on that node).; and 
selecting the second reserved host based upon a respective resource of a cluster associated with the second reserved host (Tamhane, Fig. 5, 506, Based on the real time information, determine a node to place the application, 508 Placing the application on the determined node; [0094] lines 15-16, resources reserved by lower priority applications on that node).

Bahramshahry, Tamhane and Chen fail to specifically teach the calculated cluster resource, it is a cluster health score for identified clusters based upon a health of a respective cluster, and selecting the second reserved host based upon a respective health score of a cluster.

However, Leckey teaches the calculated cluster resource, it is a cluster health score for identified clusters based upon a health of a respective cluster (Leckey, abstract, lines 4-10, Each node score (as health score) is determined based, at least in part, on a utilization (U), a saturation parameter (S) and a capacity factor (C.sub.i). The capacity factor is determined based, at least in part, on a sold capacity (C.sub.s) related to the compute node. [0036] lines 1-8, The sold capacity (as health), Cs, is determined based, at least in part, on a nominal capacity and based, at least in part, on an amount of capacity that is allocated. … A resource (e.g., a physical element and/or a compute node) that is oversold has an allocated capacity greater than a nominal capacity), and 
selecting the second reserved host based upon a respective health score of a cluster (Leckey, [0028] lines 1-3, Ranker logic 128 and/or orchestrator 106 may then be configured to select the compute node with the highest node score for placement of the received workload).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bahramshahry, Tamhane and Chen with Leckey because Leckey’s teaching of determining the node score (as healthy score) for the different node and selecting the node based on its highest score would have provided Bahramshahry, Tamhane and Chen’s system with the advantage and capability to place the workload with most highest score which improving the system resource utilization and efficiency.

As per claim 5, Bahramshahry, Tamhane and Chen teach the invention according to claim 1 above. Bahramshahry, Tamhane and Chen fail to specifically teach ranking a plurality of cluster health scores for the identified clusters; and identifying a cluster from the identified clusters with a cluster health score indicating a highest health relative to a remainder of the identified clusters.

However, Leckey teaches ranking a plurality of cluster health scores for the identified clusters (Leckey, Abstract, lines 2-4, ranker logic. The ranker logic is to rank each of a plurality of compute nodes in a data center based, at least in part, on a respective node score (as health scores)); and 
identifying a cluster from the identified clusters with a cluster health score indicating a highest health relative to a remainder of the identified clusters (Leckey, [0028] lines 1-3, Ranker logic 128 and/or orchestrator 106 may then be configured to select the compute node with the highest node score for placement of the received workload).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bahramshahry, Tamhane and Chen with Leckey because Leckey’s teaching of determining the node score (as healthy score) for the different node and selecting the node based on its highest score would have provided Bahramshahry, Tamhane and Chen’s system with the advantage and capability to place the workload with most highest score which improving the system resource utilization and efficiency.

As per claims 11-12, they are non-transitory computer-readable medium claims of claims 4-5 respectively above. Therefore, they are rejected for the same reasons as claims 4-5 respectively above.

As per claims 17-18, they are method claims of claims 4-5 respectively above. Therefore, they are rejected for the same reasons as claims 4-5 respectively above.


Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bahramshahry, Tamhane and Chen, as applied to claims 1, 8 and 15 respectively above, and further in view of MAHINDRU et al. (US Pub. 2018/0101220 A1).
MAHINDRU was cited in the previous Office Action.

As per claim 7, Bahramshahry, Tamhane and Chen teach the invention according to claim 1. Bahramshahry teaches wherein the at least one ephemeral workload is evacuated (Bahramshahry, [0197] lines 1-5, the scheduler via the finalize 530 processing operation will affirmatively move to evict the lower priority 3 task (as ephemeral workload) from group B 503 from executing at cloud A 505, thus causing an early termination 506 and non-completion of the lower priority 3 task from group B 503). In addition, Tamhane teaches the at least one ephemeral workload is evacuated from the second reserved host (Tamhane, Fig. 5, 504 receiving real time information about resource utilization on one or more nodes in the cluster, 506 Based on the real time information, determining a node to place the application; [0094] lines 1-8, where determining a node to place the application 106 is performed based one or more prioritizations. For example, embodiments may determine that an application to be placed has a higher priority than one or more applications already running on one or more nodes in the cluster. An application may be placed on a node by shutting down other applications of lower priority to make room for the application on the node).

Bahramshahry, Tamhane and Chen fail to specifically teach the at least one ephemeral workload is evacuated after a timeout period. 

However, MAHINDRU teaches the at least one ephemeral workload is evacuated after a timeout period (MAHINDRU, [0076] lines 10-13, the low priority SLA workloads may be shut down and removed from the generator power after the predetermined time period has elapsed).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bahramshahry, Tamhane and Chen with MAHINDRU because MAHINDRU’s teaching of shut down the lower priority workloads after a time period has elapsed (as timeout period) would have provided Bahramshahry, Tamhane and Chen’s system with the advantage and capability to allow the system to prepare subsequence workload allocations which improving the system efficiency. 

As per claim 14, it is a non-transitory computer-readable medium claim of claim 7 above. Therefore, it is rejected for the same reason as claim 7 above.

As per claim 20, it is a method claim of claim 7 above. Therefore, it is rejected for the same reason as claim 7 above.

Response to Arguments
The Amendment filed on 03/15/2022 has been entered. Applicant’s amendment has overcome the previous rejections under 35 U.S.C § 112(b). The previous rejections under 35 U.S.C § 112(b) have been withdrawn.

In the remark applicant’s argue in substance: 
(a), although Bahramshahry and Tamhane discuss work priorities, neither refence appears to disclose a "guaranteed workload" or an "ephemeral workload" where "the guaranteed workload is guaranteed execution in the hosted computing environment, and the first ephemeral workload and the at least one ephemeral workload are allowed execution in the hosted computing environment based at least in part on an availability within the hosted computing environment," as recited in amended claim 1.

Examiner respectfully disagreed with Applicant’s argument for the following reasons:
As to point (a), Examiner would like to point out that Bahramshahry clearly teaches “guaranteed workload" and "ephemeral workload”. For example, Bahramshahry disclosed a mechanism that when a high priority task is received which is need to be finished before a deadline time (a short time period), the system will determine if there are any lower priority tasks current running in other node/host/cloud can be evacuate for releasing the resources for the high priority task (see Bahramshahry, [0223] lines 3-7; [0128] lines 4-9, the scheduler 125 may iterate through its process operations…so as to plan for execution the tasks…if high priority tasks (as guaranteed workload) arrive; [0600] lines 11-18, a high priority execution and a 4-hour time to completion, so that any code submission workloads are complete and ready for review in the same day meeting at where go/no-go decisions are made for the code submission. There may even be an SLT for Wednesdays from 12 pm to 3 pm to mark such workloads as critical so as to force completion of late submitted code submission workloads which are needed by the Wednesday afternoon 4 pm code review meeting).
That is, the received high priority task is guaranteed to be finished before the deadline time, and the lower priority task is to be evacuate for the high priority task. therefore the “high priority task” of Bahramshahry is guaranteed workload, and wherein the “low priority task” is “ephemeral workload”. Thus, Bahramshahry clearly teaches the guaranteed workload is guaranteed execution in the hosted computing environment (see Bahramshahry, [0600] lines 11-18).
In addition, a newly found art Chen specifically teaches the first ephemeral workload and the at least one ephemeral workload are allowed execution in the hosted computing environment based at least in part on an availability within the hosted computing environment (see Chen, Fig. 8, 801 Prempt? Yes, live migration eligible, Yes, 803 resource available for move, Yes, schedule the lower priority workload to the new host and move it; [0039] lines 5-11, if space is found (as based at least in part on an availability) to move as job, resources need to be allocated at both its source host and its destination host while the operation takes place in order to ensure that no other workload is scheduled at the source site (which is to be used by the pending higher priority job) or the target site (which is to be used by the existing lower priority job being moved, or migrated); [0040] lines 5-6, the grid scheduler middleware is modified to handle a preempted workload in a different manner;  lines 11-12, if there is an available location to migrate the lower priority workload (as the at least one ephemeral workload (evacuated)) to, and the most suitable such place based on its original requirements; also see Fig. 7, Host 2 has two slots, Job 3 is high priority, Job 1 is evacuated and placed to host 2 with job 2 (as first ephemeral workload (low priority), so the first ephemeral workload and the at least one ephemeral workload are allowed execution based at least in part on an availability)). Please refer to the rejection under 35 U.S.C. 103 above.

For the reasons above, Applicant’s argument has not been found to be persuasive, and therefore the rejections are maintained. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195